UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): October 27, 2011 Kenexa Corporation (Exact Name of Issuer as Specified in Charter) Pennsylvania (State or Other Jurisdiction of Incorporation or Organization) 000-51358 (Commission File Number) 23-3024013 (I.R.S. Employer Identification Number) 650 East Swedesford Road, Wayne, Pennsylvania (Address of Principal Executive Offices) (Zip Code) (610) 971-9171 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On October27, 2011, Kenexa Corporation(the “Company”) announced the pending transfer of listingits Common Stock from the NASDAQ to the New York Stock Exchange (“NYSE”). The Company's Common Stock has been authorized for listing and is scheduled to begin trading on the NYSE on November 9, 2011, under its current ticker symbol “KNXA.” The Company will continue to trade on the NASDAQ until the transfer is complete. A copy of the press release issued by the Company in connection with the transfer of its listing from the NASDAQ to the NYSE is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (c) Exhibits. The following exhibit is furnished with this report on Form 8-K: Exhibit No. Description Press Release dated October 27, 2011 announcing the Company's transfer to the New York Stock Exchange. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KENEXA CORPORATION Date:October 28,2011 By: /s/ Donald F. Volk Donald F. Volk Chief Financial Officer
